DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 11 and 19, a method), system (claim 1) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental and mathematical process.  The limitations include 
process the installed asset data using the trained regression model to predict a recovery time for each installed healthcare asset; process the installed asset data and the recovered asset data using the clustering model to identify a set of target assets, wherein the set of target assets is subset of the installed healthcare assets; identify at least one recovery target asset based on the set of target assets and the predicted recovery time for each installed healthcare asset in the set of target assets.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that monitors the installed healthcare assets.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “an asset database containing installed asset data and recovered asset data, wherein the installed asset data comprises feature values describing installed healthcare assets and recovered asset data comprises feature values describing uninstalled healthcare assets that were recovered; a storage system storing a trained regression model and a clustering model” is a generic element for data gathering and is insignificant extrasolution activity of storing data.  Therefore; the claims are found to be patent ineligible.  
The elements of “processing system” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Claims 11 and 19 are rejected under 35 U.S.C. 101 for the same rational as in claim 1.

	Dependent claims 2-9, 12-18 and 20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-9, 12-18 and 20 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	Dependent claim 10 when analyzed individually and as a whole is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) “wherein the installed healthcare assets includes at least one of a computer tomography (CT) imager, a magnetic resonance (MR) imager, and a position emission tomography (PET) imager, and wherein the feature values describing the operation history include a number of scans and/or total scan time performed by the installed healthcare asset” fail(s) to establish that the claim(s) amount to significantly more than the judicial exception because there is no particular machine that performs the monitoring of at least one of these  installed healthcare assets and it is considered to be insignificant extrasolution activity of collecting data from at least one of these installed healthcare assets.

	                                      Examiner’s notes
3.	Claims 1, 11 and 19 distinguish over the prior art because the closest prior art Song et al. (Pub. No. US 2020/0160207), Song discloses receiving data acquired at an edge of an Internet of things (IoT) network from an industrial asset, executing a machine learning model based on the received data as input to generate a predictive output associated with the industrial asset, and determine that a performance of the machine learning model has degraded based on the generated predictive output, and a network interface configured to transmit information about the degraded performance of the machine learning model to a central server within the IoT network but fails to anticipate or render obvious a system or a method for monitoring installed healthcare assets, comprising: a processing system configured to: process the installed asset data using the trained regression model to predict a recovery time for each installed healthcare asset; process the installed asset data and the recovered asset data using the clustering model to identify a set of target assets, wherein the set of target assets is subset of the installed healthcare assets; identify at least one recovery target asset based on the set of target assets and the predicted recovery time for each installed healthcare asset in the set of target assets, in combination with the rest of the claim limitations as claimed and defined by the applicant.
Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Chapin [‘053] discloses a system and method for predicting operational characteristics for the asset. The system includes a digital twin modeling component, a digital twin scoring component, and an asset scoring component. The asset scoring component determines a digital twin score indicative of a condition state for the asset based on the set of digital twin scores and a fly-forward forecasting model associated with predicted operational characteristics for the asset.
Choubey et al. [‘362] disclose a system for providing healthcare asset intelligence comprising a data layer adapted to preprocess healthcare asset intelligence data, a service component layer adapted to comprise a plurality of service components, and a service application layer adapted to comprise a service application. The healthcare asset intelligence data is data related to management of healthcare assets. 

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857